 



Exhibit 10.4
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 18th day
of October 2005, to be effective as of the date of execution, by and between
Christopher Larson (the “Executive”), an individual, and Cash Systems, Inc. (the
“Company”), a Delaware corporation.
RECITALS:
     A. The Company desires to employ the Executive as the Company’s Executive
Vice-President.
     B. The Executive desires to be employed by the Company upon the terms and
conditions set forth in this Agreement.
AGREEMENTS:
     NOW THEREFORE, in consideration of the foregoing Recitals, and for other
good, fair and valuable consideration, receipt and sufficiency of which are
acknowledged, the Company and the Executive agree:
ARTICLE I
EMPLOYMENT AND DUTIES
     1.1 EMPLOYMENT AND DUTIES. The Company hereby employs the Executive as the
Executive Vice-President of the Company (the “Position”) and the Executive
hereby accepts such employment. The Executive shall perform service in the
Position with all of the rights, duties, powers and fiduciary obligations
implied by the titles of the Position. Executive will also have and perform such
implied by the titles of the Position. Executive will also have and perform such
other powers, responsibilities and duties as are commensurate with the Position
and as may be assigned to the Executive by the Chief Executive Officer of the
Company (the “ CEO”) from time to time. The Executive shall devote his full,
exclusive, complete and undivided time and attention and best efforts to
performance of the duties of the Position. The Executive, at all times during
employment with the Company, shall comply with the Company’s rules, regulations,
policies and directives as the same may be in effect from time to time.
     1.2 PERFORMANCE LOCATION. The Executive shall perform the duties of the
Position at the Company’s offices in Las Vegas, Nevada. The Company shall not,
without the Executive’s prior written agreement, change the location at which
the duties of the Position are performed.
     1.3 TERM OF EMPLOYMENT. Subject to the provisions for termination, as set
forth in Article III, the term of this Agreement and performance of the
Executive’s services in the Position shall commence upon the date stated on the
first page of this Agreement and shall continue for a period of two (2) years
thereafter (the “Term”). Upon the expiration of the Term or

 



--------------------------------------------------------------------------------



 



any renewal term, the Executive and the Company may agree in writing to renew
the Term for subsequent renewal terms.
ARTICLE II
COMPENSATION AND FRINGE BENEFITS
     2.1 COMPENSATION AND FRINGE BENEFITS. For all the services rendered by the
Executive to the Company in the Position, the Executive shall be compensated by
the Company in accordance with this Article II. Such compensation and benefits
shall be paid in accordance with the Company’s customary payroll practices, and
shall be subject to withholding required by federal, state and local laws and
otherwise with the consent of the Executive.
     2.2 BASE COMPENSATION. The Company shall pay the Executive a base salary
(the “Base Compensation”) at the rate of One Hundred Fifty Thousand Dollars
($150,000) per year of the Term.
     2.3 BONUS COMPENSATION. During the Term and any renewal term, the Executive
shall be entitled to receive such bonus compensation (“Bonus Compensation”) as a
part of the Executive Bonus Program as adopted by the Board of Directors. Bonus
Compensation with respect to a calendar year during the Term shall be payable on
February 15 of the immediately following calendar year.
     2.4 STOCK OPTIONS. On execution of this Agreement the Board will grant or
cause the Executive to be granted options to purchase One Hundred Thousand
(100,000)shares of the company’s common stock at the “fair market value” of such
stock on the date of such grant (the “Stock Options”) all pursuant to the
company’s 2005 Equity Incentive Plan (the “Option Plan “). The Stock Options to
be granted pursuant to this Section and the Option Plan will expire ten
(10) years from the date of grant and, subject to Article IV, will be
exercisable according to the following schedule:
a. On and after the first anniversary of the date of grant Fifty Thousand
(50,000) shares; and
b. On and after the second anniversary of the date of grant Fifty Thousand
(50,000) shares.
Executive and the Company will enter into an appropriate Stock Option agreement
in accordance with the Option Plan to further document the provisions of this
section and to comply with the Option Plan.
     2.5 OTHER BENEFITS. During the Term and any renewal term, the Executive
shall be entitled to participate in and to be covered by any accident insurance,
life insurance, long-term disability insurance, short-term disability insurance,
hospitalization or other employee benefit plan effective with respect to
corporate officers of the company generally, subject to the eligibility and
qualification requirements of such plans as they generally apply to executive
officers. Without limiting the generality of the foregoing, if the company
adopts a restricted

2



--------------------------------------------------------------------------------



 



share incentive plan, the Executive shall be entitled to participate in such
plan as determined by the Compensation Committee of the Board, subject to
applicable law and regulations.
     2.6 REIMBURSEMENT OF AUTHORIZED EXPENSES. During the Term and any renewal
term, the Company will reimburse the Executive for all ordinary and necessary
business expenses incurred by the Executive in connection with the business of
the Company. Payment or reimbursement to the Executive will be made upon
submission by the Executive of vouchers, receipts or other evidence of such
expenses in a form reasonably satisfactory to the Company and in compliance with
applicable requirements of the taxing authorities.
     2.7 FREQUENT FLYER MILES. Notwithstanding any existing Company policy to
the contrary, the Company shall allow the Executive to retain the Frequent Flyer
miles acquired as a result of travel on behalf of the Company.
     2.8 VACATIONS. During the Term and any renewal term, the Executive will be
entitled to such vacations as the Board and Executive may determine from time to
time, but in no event will Executive be entitled to less than four (4) weeks
paid vacation. Executive may not utilize more than two consecutive weeks of paid
vacation.
ARTICLE III
TERMINATION OF AGREEMENT
     3.1 DEATH OF EXECUTIVE. This Agreement shall automatically terminate if the
Executive dies during the Term and any renewal term.
     3.2 PERMANENT DISABILITY. The Company may terminate the Term as a result of
the Executive’s “Permanent Disability,” which for purposes of this Agreement
shall mean the disability of the Executive, due to illness, accident or any
other physical or mental incapacity, to discharge or perform the Executive’s
normal and customary day-today business and employment obligations and functions
on behalf of the Company for at least One Hundred (100) business days (calendar
days minus Saturdays, Sundays and national holidays), in the aggregate, within
any given period of One Hundred Twenty-Five (125) consecutive business days.
     3.3 TERMINATION BY THE COMPANY FOR CAUSE. The Company may terminate the
Term for cause by written notice to the Executive, stating the grounds therefore
and the effective date of such termination. In the event the Company duly
terminates this Agreement for Cause, the Executive shall be deemed to have
forfeited any and all rights to receive Base Compensation, or Bonus
Compensation, in any form and at any time from and after the date of such
termination. The term “Cause” as used in this Agreement shall mean:
a. The Executive’s demonstrable and repeated failure to perform the duties of
the Position after prior written notice of such failure(s) and a reasonable
opportunity to cure the same.

3



--------------------------------------------------------------------------------



 



b. The Executive’s breach of a material provision of this Agreement, not
encompassed by the preceding section, after prior written notice of such breach
and a reasonable opportunity to cure the same.
c. The conviction of the Executive for a felony or other crime of moral
turpitude by a court of competent jurisdiction.
d. The written confession by the Executive to the commission of a felony or
other crime of moral turpitude.
e. Embezzlement or misappropriation of funds of the company or any of its
affiliates by the Executive.
f. Demonstrable, material dishonesty in connection with the Executive’s
performance of services to the Company.
The items of “Cause” defined in sections c. through f. shall be deemed not
curable.
     3.4 RESIGNATION BY THE EXECUTIVE. The Executive may terminate the Term upon
not less than sixty (60) days prior written notice of resignation to the Company
(the “Executive Required Termination Notice Period”).
ARTICLE IV
PAYMENTS IN THE EVENT OF EARLY TERMINATION OF TERM
     4.1 DEATH OR PERMANENT DISABILITY OF THE EXECUTIVE. In the event the Term
terminates as a result of the Executive’s death or Permanent Disability, as
described in sections 3.1 and 3.2, Executive will not be entitled to any Base
Compensation, Bonus Compensation, or benefits following the date of the
Executive’s death or the one hundredth day of the Executive’s Permanent
Disability.
     4.2 TERMINATION FOR CAUSE, If the Term is duly terminated by the Company
for cause, the Company will pay the Executive the Base Compensation and benefits
only through the effective date of termination, and the Executive will:
a. not be entitled to any other compensation or benefits, except expressly
required by applicable law;
b. will forfeit any and all benefits arising or accruing after the effective
date of the termination;
c. stock options which were not exercisable at the time of termination shall not
there after be exercisable; and
d. stock options which were exercisable at the time of termination shall be
exercisable only for the period permitted by the Option Plan.

4



--------------------------------------------------------------------------------



 



     4.3 TERMINATION WITHOUT CAUSE. If the Company terminates the Term for no
reason or a reason which is not defined as cause in section 4.2, the Company
shall pay the Executive the Base Compensation, Bonus Compensation, and benefits
through the end of the Term. Stock Options which were not exercisable at the
time of termination shall immediately become exercisable and shall continue to
be exercisable for the period permitted by the Option Plan. A “Change in
Control” (defined in the Option Plan) which is not approved by the Board or the
Company’s discontinuation of business or bankruptcy shall constitute termination
without cause within the meaning of this section.
     4.4 RESIGNATION BY THE EXECUTIVE. If the Executive terminates the Term by
resigning, the Company shall pay the Executive the Base Compensation and
benefits until the end of the Executive Required Termination Notice Period. The
Executive shall be entitled to retain any Stock Options which have vested and
such options shall continue to be exercisable for the period permitted by the
Option Plan. The Executive will not be entitled to any other compensation or
benefits following the end of the Executive Required Termination Notice Period,
except as expressly required by applicable law. The company reserves the right
to relieve the Executive of the obligation to perform the duties of the Position
immediately upon delivery of the Executive’s notice of resignation or at any
other time during the Executive Required Termination Notice Period.
ARTICLE V
NON-DISCLOSURE AND NON-COMPETITION OBLIGATIONS OF THE EXECUTIVE
     5.1 DEFINITIONS.
a. “Confidential Information” shall mean any information, compilation of
information, knowledge and know-how that the Executive receives from the company
or any of its affiliates, becomes aware of, learns of or develops during the
course of his employment which is not generally known or readily ascertainable
by proper means by persons who are not employees of the Company. It includes,
but is not limited to, information relating to any of the trade secrets,
technological information, products, design or research, information relating to
any of the business affairs of the Company or any of its affiliates, pricing
information, marketing information, selling information, leasing information,
servicing and financing information, compensation information, forecasts,
expansion, customer and client information, customer lists, manuals, training
material, correspondence, research and development, engineering and other
manufacturing processes, and any other material relating to the business of the
Company or any of its affiliates.
b. “Innovations” shall mean any invention, improvement, discovery or idea and,
whether or not shown or described in writing or reduced to practice, and works
of authorship, whether or not patent able or copyright able, which (i) relate
directly to the business of the Company or any of its affiliates, (ii) relate to
the actual or demonstrably anticipated research and development of the Company
or any of its affiliates, (iii) result

5



--------------------------------------------------------------------------------



 



from any work performed by the Company’s employees, agents, independent
contractors, shareholders or officers of the Company or any of its affiliates,
or (iv) are developed or conceived through the use of confidential Information
or equipment, supplies or facilities of the Company or any of its affiliates.
c. “Company Product” shall mean any product, product line or service, including
any component thereof or research to develop information useful in connection
with a product or service, that is or is being designed, developed,
manufactured, marketed or sold by the Company or any of its affiliates or with
respect to which the Company or any of its affiliates has acquired confidential
Information which it intends to use in the design, development, manufacture,
marketing or sale of a product or service.
d. “Competitive Product” shall mean any product, product line or service,
including any component thereof or research to develop information useful in
connection with a product or service, that is being designed, developed,
manufactured or sold by any person other than the Company or any of its
affiliates and is of the same general type, performs similar functions, or is
used for the same purpose as a Company Product.
     5.2 NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. There may be made available
to the Executive Confidential Information. The Executive hereby acknowledges
that the Confidential Information, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Company. The Executive
shall not, during or after the Term and any renewal term, make any use of any
Confidential Information, or disclose any Confidential Information to any
person, firm, corporation, associate, person or entity for any reason or purpose
whatsoever, other than in connection with the normal performance of the
Executive’s duties. The obligations of this section shall not apply (i) to any
information that has been disclosed in publicly available sources of
information; (ii) to any information, through no fault of the Executive,
hereafter disclosed by the Company in publicly available sources of information;
or (iii) to any information generally related to and determinable in the
technical fields of interest to the Company, but not specifically derived from
the Company’s research and development activities or results of such activities.
     5.3 AGREEMENT NOT TO USE CONFIDENTIAL INFORMATION OF OTHERS. The Executive
agrees that he will not, during or after the Term and any renewal term,
wrongfully utilize any proprietary material of any other party in the
Executive’s work for the Company, will not knowingly infringe on the patent,
copyright or trademark of any other party in the Executive’s work for the
Company, and is not bound or restricted in the Executive’s work for the Company
as a result of any non-competition, confidentiality, non-disclosure or other
agreement or agreements to which the Executive is bound.
     5.4 ASSIGNMENT OF INNOVATIONS. The Executive hereby assigns to the Company
all of the Executives rights, title and interests in and to the Innovations
made, authored or conceived by the Executive either individually or jointly with
others, during a prior employment or consulting relationship with the Company,
the Term and any renewal term. The Executive shall promptly and fully disclose
and describe Innovations to the Company, and shall acknowledge and deliver to
the Company such written instruments and do such other acts as may

6



--------------------------------------------------------------------------------



 



be necessary in the opinion of the Company to preserve the Company’s property
rights to the Innovations against forfeiture, abandonment or loss, and to obtain
and maintain letters, patents and copyrights to the Innovations, if applicable,
and to vest the entire right, title and interest thereto in the Company. The
obligations of section 5.4 shall continue beyond the Term and any renewal term
with respect to Innovations generated, conceived of or reduced to practice by
the Executive during a prior employment or consulting relationship with the
Company, the Term and any renewal term, and shall be binding upon the
Executive’s assigns, executors, administrators and other legal representatives.
     5.5 DOCUMENTS AND TANGIBLE ITEMS. All documents and tangible items,
including, but not limited to, manuals, written descriptions and other
documentary evidence or manifestations of confidential Information and
Innovations, provided to the Executive by the Company or any of its affiliates,
or created by the Executive for use in connection with his employment with the
Company are the property of the Company. upon expiration of or the termination
of the Term, the Executive shall promptly return all such documents and tangible
items together with all copies, recordings, abstracts, notes, computer
diskettes, computer or computer assisted data storage or reproductions of any
kind made from or about the documents and tangible items or the information they
contain.
     5.6 TRADE SECRETS ACT. The Executive acknowledges that he has been given a
copy of and has reviewed Chapter 600A of the Nevada Revised Statues, the Nevada
Uniform Trade Secrets Act (the “ACT ”), and acknowledges that violation of the
Act or of the Executive’s agreements, covenants and representations contained in
this Agreement may give rise to a cause of action in favor of the Company
against the Executive for general and special damages, exemplary damages,
injunctive relief and attorney’s fees.
     5.7 OTHER BUSINESS ACTIVITIES. Executive will not, without the express
prior written permission of the Company, engage in any substantial private
business activities, whether or not they are entered into for profit, outside or
separate from the Executive’s employment with the Company that would in any way
interfere with the fulfillment of his obligations hereunder.
     5.8 COVENANT NOT TO COMPETE. During the Term and any renewal term, and for
a period of twelve (12) months after the expiration of the Term and any renewal
term or the earlier termination of the Term or renewal term other than
terminations that are not for cause as defined in section 4.2, the Executive
shall not, directly or indirectly, engage or participate in or assist, as owner,
part owner, partner, manager, director, officer, trustee, employee, agent,
consultant or in any other capacity, any person, business or other organization
designing, developing, manufacturing, licensing, providing, selling or marketing
any product, process, system or service, then in existence or under development
and which is the same or similar to, competes with, or has a usage allied to, a
product, process, system or service offered by the Company or any of its
affiliates. The foregoing restriction shall apply only where any part of such
activities takes place at, or is managed, supported, or administered from a
place of business located within a market in which the company maintains an
office or actively promotes and markets its products, processes, systems or
services, directly or indirectly, including, without limitation, the United
States, Canada and Mexico. The Executive expressly agrees that the time

7



--------------------------------------------------------------------------------



 



period and the described scope of this section are the reasonable and necessary
time and scope needed to protect the legitimate business interests of the
Company.
     5.9 COVENANT NOT TO RECRUIT. During the Term and any renewal term, the
earlier termination of the Term or any renewal term other than terminations that
are not for cause as defined in section 4.2, the Executive shall not, directly
or indirectly, hire, attempt to hire, solicit, recruit, employ or retain the
services of any individual, in any capacity, whether as an employee, independent
contractor, consultant, agent or other wise, of the Company or any customers or
prospective customer of the Company, affiliates of the Company, or any
individual providing services to the company, whether as an employee,
independent contractor, consultant or agent, as of the date hereof or at any
time hereafter, without prior written approval of the Company.
     5.10 REMEDIES. The Executive agrees that all of the provisions contained in
Article V are necessary to protect the legitimate business interests of the
Company, and to prevent the unauthorized dissemination and use of confidential
Information and Innovations to and by competitors of the Company. The Executive
also agrees that the Company will be irreparably harmed, and that damages alone
cannot adequately compensate the Company if there is a violation or breach by
the Executive of Article V, and that injunctive relief is essential for the
protection of the Company. The Executive therefore agrees that the Company shall
have the right, in addition to any other rights and remedies existing in its
favor, to enforce its rights and the obligations under Article V not only by an
action or actions for damages, but also by an action or actions for specific
performance, injunction and/or other equitable relief without posting any bond
or security to enforce or prevent any violations, whether anticipatory,
continuing or future, of the provisions of this Article, including, without
limitation, the extension of the periods hereunder by a period equal to (i) the
length of the violation of sections 5.7, 5.8 and/or 5.9 plus (ii) the length of
any court proceedings necessary to stop such violation.
     5.11 PUBLIC POLICY. It is the desire and intent of the Company and the
Executive that the provisions contained in Article V be enforced to the fullest
extent permissible under the laws and public policy applied in each jurisdiction
in which enforcement is sought. Accordingly, if, at the time of enforcement of
Article V, a court shall hold that the duration, scope or area restrictions
stated in this Agreement are unreasonable under circumstances then existing, the
parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.
     5.12 INDEPENDENT COVENANTS; SURVIVAL OF COVENANTS. The covenants or the
part of the Executive contained in Article V shall be construed as an agreement
independent of any other provisions of this Agreement, and it is agreed that
relief for any claim or cause of action of the Executive against the Company,
whether predicated on this Agreement or otherwise, shall be measured in damages,
and shall not constitute a defense to enforcement by the Company of those
covenants. The provisions contained in Article V, together with the other
covenants, agreements, and obligations of the Executive set forth elsewhere in
this Agreement, shall, in all events, survive the expiration of the Term and any
renewal term or the earlier termination of the Term.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
EXECUTIVES REPRESENTATIONS
     6.1 EXECUTIVES REPRESENTATIONS. As a material inducement to the Company to
enter into this Agreement, the Executive represents and warrants to the Company
as follows:
a. The information the Executive provided to the Company in connection with this
Agreement is true, complete and accurate in all respects and does not contain
any untrue statements of a material fact or omit to state a material fact
necessary in order to make the statements contained therein or in this Agreement
not misleading.
b. The execution, delivery and performance by the Executive of this Agreement
will not violate any provision of any indenture, agreement or other instrument
to which the Executive is a party or is bound, or be in conflict with, result in
a breach of or constitute a default under any such indenture, agreement or other
instrument.
ARTICLE VII
MISCELLANEOUS
     7.1 NOTICES. All notices given hereunder shall be in writing, and shall be
personally served or sent by registered or certified mail, return receipt
requested. Notices to the Company shall be given to the Company at its corporate
headquarters, which as of the date of this Agreement is 7350 Dean Martin Drive,
Suite 309, Las Vegas, Nevada 89139, attention CEO. Notices to Executive shall be
addressed to the Executive at the Executive’s residence address as the same
appears on the records of the Company. Notices to the Company or the Executive
shall be sent to such other addresses as the Company or the Executive shall
specify in writing to the other.
     7.2 ENTIRE AGREEMENT. This Agreement is the entire agreement between the
parties concerning the subject matter hereof, and supersedes and replaces any
existing agreement between the parties hereto relating to the Executive’s
employment, and the Company and the Executive hereby acknowledge that there are
no other agreements or understandings of any nature, oral or written, regarding
the Executive’s employment, apart from this Agreement.
     7.3 MODIFICATION OF AGREEMENT. No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by the Executive and the Company.
     7.4 WAIVER. No waiver by either party at any time of any breach for
noncompliance with any condition or provision of this Agreement to be performed
by the other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No failure on the
part of the company to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder by the Company preclude any other or further exercise
thereof or the exercise of any other right.

9



--------------------------------------------------------------------------------



 



     7.5 SEVERABILITY. If any part, term or provision of this Agreement is held
unenforceable in the jurisdiction in which either party seeks enforcement of the
Agreement, this Agreement shall be construed as if not containing the invalid
provision or provisions. Invalidity or unenforceability of any portion or
provision of this Agreement shall not affect the validity or enforceability of
the remaining provisions of this Agreement, which shall remain in full force and
effect, and shall govern the rights and obligations of the parties.
     7.6 RIGHT TO CONSULT COUNSEL. The Executive acknowledges that he has had an
opportunity to consult with independent legal counsel of the Executive’s
choosing with regard to the terms of this Agreement, or has been advised by the
Company of his right to seek such consultation, and that the Executive has
entered into this Agreement pursuant to such independent legal consultation or
notwithstanding his decision not to seek such consultation, as the case may be.
     7.7 GOVERNING LAW. This Agreement will be performed by the Executive in the
State of Nevada and shall be governed by, construed and interpreted in
accordance with the laws of the United States of America and the State of
Nevada, without regard to principles of conflict of laws. All judicial actions,
suits or proceedings brought by or against the Company, the Executive, or their
respective permitted successors and assigns, with respect to their rights,
obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such proceedings shall be brought in any state or federal court
in the State of Nevada. By execution and delivery of this Agreement, the Company
and the Executive, on behalf of themselves and their permitted successors and
assigns, accept, generally and unconditionally, the nonexclusive jurisdiction of
the aforesaid courts and irrevocably agree to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available. The Company and the Executive, on behalf of themselves an
their permitted successors and assigns, each hereby irrevocably waive any
objections, including without limitation any objection to the laying of venue or
based on the grounds that the forum is not convenient (known as the doctrine of
“forum non conveniens”), which they may now or hereafter have to the bringing of
any such action or proceeding in any such jurisdiction. The Company and the
Executive, on behalf of themselves and their permitted successors and assigns,
acknowledge that final judgment against it in any action, suit or proceeding
referred to in this section shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the same. The Company and the Executive, on
behalf of themselves and their permitted successors and assigns, waive their
right to trial by jury in any action, suit or proceeding brought with respect to
this Agreement.
     7.8 ATTORNEYS FEES, PREVAILING PARTY. Should any action, proceeding or
litigation be commenced between the parties hereto on any matters whatsoever
arising out of, or in any way connected with, this Agreement, the party hereto
prevailing in such litigation shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for its attorney’s fees and
costs incurred in such litigation which shall be determined by the court in such
litigation or in a separate action brought for that purpose.

10



--------------------------------------------------------------------------------



 



     7.9 PERSONAL AGREEMENTS. This Agreement is personal in nature, cannot be
assigned and shall be binding upon the heirs and personal representatives of the
Executive, and the successors or assigns of the Company.
     7.10 COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
     7.11 HEADINGS; RECITALS; ARTICLES AND SECTIONS. The headings in this
Agreement are inserted for convenience or reference only, and are not a part of
this Agreement. The preliminary Recitals set forth above on the initial page of
this Agreement, and this Agreement shall be construed in light thereof.
References to “Article”, “Articles”, “Section” or “Sections” shall mean and
refer to the Articles or sections of this Agreement unless the context expressly
states otherwise.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

              CASH SYSTEMS, INC.
      By:   /s/ Michael D. Rumbolz        Its Chief Executive Officer           
            /s/ Christopher Larson        Christopher Larson           

11